Citation Nr: 1043052	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-29 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's acne vulgaris, currently evaluated as 30 percent 
disabling.  

2.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for left 
ankle sprain residuals.  

3.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1954 to December 
1955.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Newark, New 
Jersey, Regional Office (RO) which determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for left ankle sprain 
residuals and denied both service connection for bilateral 
hearing loss disability and an increased evaluation for the 
Veteran's acne vulgaris.  In July 2009, the RO increased the 
evaluation for the Veteran's acne vulgaris from 10 to 30 percent 
disabling and effectuated the award as of April 12, 2007.  In 
September 2010, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  At the 
hearing, the Veteran submitted a Motion to Advance on the Docket.  
The Board granted the Veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

At the September 2010 hearing before the undersigned 
Veterans Law Judge sitting at the RO, the Veteran advanced 
that he experienced tinnitus during active service.  The 
hearing transcript may be reasonably construed as an 
informal claim for service connection for tinnitus.  The 
issue has not been adjudicated by the RO.  Therefore, the 
Board does not have jurisdiction over it.  It is referred 
to the RO for appropriate action.  
FINDING OF FACT

At the September 21, 2010, hearing before the undersigned 
Veterans Law Judge sitting at the RO, prior to the promulgation 
of a decision in this appeal, the Veteran expressly withdrew his 
appeal from the denial of an evaluation in excess of 30 percent 
for his acne vulgaris.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal 
from the denial of an evaluation in excess of 30 percent for his 
acne vulgaris have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the Appellant or by his authorized representative.  38 C.F.R. 
§ 20.204 (2010).  At the September 21, 2010, hearing before the 
undersign Veterans Law Judge sitting at the RO, the Veteran 
expressly withdrew his appeal from the denial of an evaluation in 
excess of 30 percent for his acne vulgaris.  The Board finds that 
no allegation of error of fact or law for appellate consideration 
remains as to that issue.  Therefore, it is dismissed.  


ORDER

The issue of an increased evaluation for the Veteran's acne 
vulgaris is dismissed.  


REMAND

The Veteran asserts that he sustained chronic left ankle sprain 
residuals and chronic bilateral hearing loss disability during 
active service.  He contends that he sustained significant 
inservice noise exposure while performing his military duties 
near a flight line.  Lay assertions may serve to support a claim 
for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has clarified that lay evidence can be competent and 
sufficient to establish a diagnosis or etiology when (1) a lay 
person is competent to identify a medical condition; (2) the lay 
person is reporting a contemporaneous medical diagnosis, or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

At the September 2010 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he was 
scheduled to be seen for his chronic left ankle sprain residuals 
at the Brick, New Jersey, VA Outpatient Clinic later that same 
day.  Clinical documentation of the cited treatment is not of 
record.  

A July 2006 VA treatment record states that the Veteran was 
diagnosed with bilateral sensorineural hearing loss disability 
and prescribed hearing aids in June 2005.  Clinical documentation 
of the cited treatment is not of record.

In reviewing the claims file, the Board observes that the 
clinical record is in apparent conflict as to the nature and 
etiology of the Veteran's chronic bilateral hearing loss 
disability.  The report of the Veteran's February 1954 physical 
examination for service entrance conveys that the Veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
-
15 (20)
LEFT
15 (30)
80 (90)
80 (90)
-
65 (70) 

The numbers in the brackets reflect a converted score based upon 
the change in testing methods that occurred in 1966 and 1967.  
The Veteran was also noted to have right ear audio acuity of 
15/15 and left ear audio acuity of 0/15 and 0/15.  He was 
diagnosed with "insufficient hearing left" and found to be 
qualified for military service.  The report of the Veteran's 
December 1955 physical examination for service separation notes 
that the Veteran exhibited bilateral audio acuity of 15/15.  No 
audiometric findings were reported.  

A November 2008 audiological evaluation from I. K., Ph. D., 
F.A.A.A., reports that the Veteran was diagnosed with bilateral 
mixed hearing impairment.  Mr. K. opined that "it is more than 
likely that [the Veteran's' hearing loss was acquired while he 
served in the military."  He did not address the Veteran's left 
ear hearing loss disability exhibited at the February 1954 
physical examination for service entrance.  The report of a June 
2009 VA examination for compensation purposes states that the 
Veteran was diagnosed with bilateral mixed hearing impairment.  
The examiner commented that:

Hearing loss is less likely as not (less 
than 50/50 probability) caused by or a 
result of acoustic trauma from service.  
Hearing loss left ear (moderately-severe to 
severe) was documented on pre-induction 
physical examination dated 2/10/54.  
However, due to the lack of frequency 
specific thresholds at military discharge, 
i.e., forced whisper test, hearing loss, 
right ear or aggravated hearing loss (left 
ear) cannot be ruled out.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent 
conflict in the record, the Board finds that further evaluation 
would be helpful in resolving the issues raised by the instant 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his claimed chronic left ankle 
sprain residuals and chronic bilateral 
hearing loss disability including the names 
and addresses of all health care providers, 
to include VA facilities.  Upon receipt of 
the requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment, including that provided at the 
Brick, New Jersey, VA Outpatient Clinic, 
prior to April 2006 and from October 2007, 
be forwarded for incorporation into the 
record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic hearing loss disability.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to when the hearing loss in each ear first 
manifested, was it first shown prior to 
service, in service or after service.  For 
hearing loss that pre-existed service, was 
the hearing loss aggravated beyond its 
natural progression during service.  If 
first shown after service, is it more 
likely than not (i.e., probability greater 
than 50 percent); at least as likely as not 
(i.e., probability of 50 percent); or less 
likely than not (i.e., probability of less 
than 50 percent) that it is related to his 
noise exposure in service or that it is 
otherwise related to active service.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  Then readjudicate the issues of whether 
new and material evidence has been received 
to reopen the Veteran's claim of 
entitlement to service connection for left 
ankle sprain residuals and service 
connection for chronic bilateral hearing 
loss disability.  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the application and claim, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the statement of the case.  The 
Veteran should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board.  

5.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  
The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


